REASONS FOR ALLOWANCE
1.	The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 1, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a portable exercise apparatus comprising: a chassis; a transport mechanism extending from a rear side of the chassis; a front bar coupled to a front side of the chassis; a left pedal; a right pedal, wherein a first end of the left pedal is coupled to a left side of the chassis, and wherein a first end of the right pedal is coupled to a right side of the chassis; a left track formed on a left side of the transport mechanism; and a right track formed on a right side of the transport mechanism, wherein a second end of the left pedal comprises a left wheel confined to linear
movement within the left track, and wherein a second end of the right pedal comprises a right wheel confined to linear movement within the right track.
Claims 2-8 depend either directly or indirectly from claim 1 and are allowable for all the reasons claim 1 is allowable.

The “transport mechanism” recited independent claim 1 is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph to include a structure from which a telescoping tube is extendable and in which left and right sides of the transport mechanism include rails/tracks which constrain or otherwise confine respective wheels of the pedals and as disclosed in paragraph [0119]-[0120] of the specification.
The closest prior art of record to Hsu (US PG Pub. No. 2016/0107026) teaches a
transport mechanism, but fails to teach rails/tracks formed on left and right sides of the transport
mechanism to confine linear movement of left and right wheels.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702.  The examiner can normally be reached on Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW S LO/Primary Examiner, Art Unit 3784